DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, and 8-21, are pending and being examined.

Response to Amendment
The previous objection of Claims 13 for informalities is withdrawn in light of the Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, and 8-21, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 13, 16, and 21, recites “the clearcoat composition has a gloss retention after scratch testing per…(Amtec Test) of about 60% or greater…” However, nowhere in the Applicant’s specification does it recite the open-ended range of 60% or greater for a gloss retention after scratch testing per Amtec Test. The Applicant only talks about the gloss retention after scratch testing per Amtec Test, but before baking at 60 deg C or 80 deg C in Tables 4, 7, 10 and 11, with the ranges of 60% to 74%. Thus, the Applicant’s specification only has support for the gloss retention after scratch testing per Amtec Test of 60-74% and the open-ended range of “60% or greater” is considered new matter.
Claims 1, 13, 16, and 21, also recite “the composition has a gloss retention…after baking at 60°C for 1 hour or at 80°C for two hours post the Amtec Test of about 60% or greater.” However, in para 35 of the Applicant’s specification it recites that desirable gloss retention levels after scratch testing is typically values of “about 70% or higher.” This is further evident from the Applicant’s examples which show the comparative examples without the polyol component or aldimine in the activator portion B will have a gloss retention after baking post the Amtec Test of about 61% or 67.2% which is outside the desirable range. (See Table 4 and 10). 
Thus, the Applicant’s specification only has support for the gloss retention levels of “about 70% or higher” and “60%” is considered new matter.
Claims 2-6, 7-12, 14, 15, and 17-20, are dependent claims which fail to alleviate the issues above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-248303 A to Hisatsune et al. (hereinafter Hisatsune) and as evidenced by Nippon Polyurethane Industry, “Product Information, CORONATE HX,” pp. 1-4, 2010 (hereinafter Nippon).

Regarding claims 13 and 14, Hisatsune teaches a polyurethane adhesive composition comprising a polyaspartate ester, a prepolymer having isocyanate groups obtained from a polyol and an isocyanate compound, and an organic solvent used in the field of film laminates and bonding (See abstract and para 1-2). Specifically, the composition comprises a main agent (1) formed from 50 parts of ethyl acetate solvent and 50 parts of a terminal isocyanate prepolymer synthesized from a 48 part of polyether polyol (2 hydroxy functionality, a molecular weight of 3200, OH value of 35), 14 parts of a polyether polyols (3 hydroxyl functionality, molecular weight of 4000, OH value 452), and 100 parts of HDI isocyanurate, Coronate HX, (NCO% 21), (para 26), and a curing 1 or 2 prepared by mixing 50 parts of ethyl acetate solvent and 50 parts of a polyaspartic acid ester resin, Desmophen NH1220 or NH1420 (para 14, 31 and 
Hisatsune is silent regarding the gloss retention properties, i.e. scratch resistance.
However, as cited above, Hitsasune teaches a substantially identical composition coating as the claimed invention. Specifically, Hitsasune teaches the same polyurethane composition that is applied as a film upon a substrate and cured, wherein the polyurethane composition is obtained by mixing a main agent (1) containing the same isocyanate prepolymer with part (2) containing the same polyaspartic acid ester resin, Desmophen NH1220, with the composition having an isocyanate index range of 0.83 to 1.25, which is within the claimed isocyanate index range. The above isocyanate prepolymer of Hitsasune is similarly obtained by reacting 2 and 3 hydroxyl functional polyether polyols with the same HDI isocyanurate in the 
Thus, one skilled in the art would have a reasonable expectation for the composition of Hitsasune to have the claimed gloss retention properties, i.e. scratch resistance, of the claimed invention because Hitsasune teaches a substantially identical composition such as the same  polyurethane composition obtained by mixing polyaspartic ester resin with a polyol-modified isocyanate obtained from same type of polyether polyols and HDI trimer within the same claimed ratio of OH/NCO, and the Applicant recites in their specification that it is the polyol component reacted with the isocyanate to form the polyol-modified isocyanate which gives the improved scratch resistance properties and appearance (para 12), examples of polyols include polyether polyols that have a molecular weight of 62-10,000 and an OH functionality of 2-4 (para 19), and examples of isocyanates include HDI trimers, (para 24). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-248303 A to Hisatsune et al. (hereinafter Hisatsune) and as evidenced by Nippon Polyurethane Industry, “Product Information, CORONATE HX,” pp. 1-4, 2010 (hereinafter Nippon).

Regarding claim 15, as cited above and incorporated herein, Hisatsune teaches claim 13. Hisatsune further teaches the composition has a ratio number of isocyanate groups to the relative tertiary amines in the polyaspartic ester is from 1/0.8 to 1/1.2 (para 18), which correlates to (moles NCO groups)/(moles of OH + moles of >NH reactive groups) of 0.83 to 1.25, which overlaps and meet the claimed isocyanate index range cited in claim 15. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Claims 1-6, and 11-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-248303 A to Hisatsune et al. (hereinafter Hisatsune) and further in view of WO 2018163959 A1 in which US 2020/0010723 A1 to Takeno is used as the English equivalent. (hereinafter Takeno) and as evidenced by Nippon Polyurethane Industry, “Product Information, CORONATE HX,” pp. 1-4, 2010 (hereinafter Nippon).

Regarding claims 1-6, 12-19, and 21, Hisatsune teaches a polyurethane adhesive composition comprising a polyaspartate ester, a prepolymer having isocyanate groups obtained from a polyol and an isocyanate compound, and an organic solvent used in the field of laminates and bonding (See abstract). Specifically, the composition comprises a main agent (1) formed from 50 parts of ethyl acetate solvent and 50 parts of a terminal isocyanate prepolymer synthesized from a 48 part of polyether polyol (2 hydroxy functionality, a molecular weight of 3200, OH value of 35), 14 parts of a polyether polyols (3 hydroxyl functionality, molecular weight of 4000, OH value 452), and 100 parts of HDI isocyanurate, Coronate HX, (NCO% 21), (para 26), and a curing 1 or 2 prepared by mixing 50 parts of ethyl acetate solvent and 50 parts of a polyaspartic acid ester resin, Desmophen NH1220 or NH1420 (para 14, 31 and 32). The above main agent (1) meets the activator portion B and the curing agent (1) or (2) meets the claimed binder portion A cited in claims 1, 13 and 16. The above Coronate HX meets the claimed 95% or more HDI trimer as evidenced by Nippon which teaches Coronate HX is an HDI isocyanurate (i.e. trimer) with ≤ 0.4% HDI monomer (Nippon, page 1). The above polyether polyols meets the claimed additional polyol cited in claim 5, and 14, and the above polyaspartic acid ester resin, Desmophen NH1220 or NH1420 which meets the claimed polyaspartic ester resin with >NH groups cited in claims 1, 12, 13, and 16. Hisatsune further teaches the composition has a ratio number of isocyanate groups to the relative tertiary amines in the polyaspartic ester is from 1/0.8 to 1/1.2 (para 18), which correlates to (moles NCO groups)/moles of OH + moles of >NH reactive groups) of 0.83 to 1.25, which is within/overlaps and meet the claimed isocyanate index range cited in claim 12, 13, 15 and 16. The main agent 
Hisatsune further teaches 100 parts of main agent (1) is mixed with 151 parts of curing agent (1) or 125 parts of curing agent (2) to form the adhesive composition, (para 35 and 38), which is applied as film (i.e. coating) upon a polyester film substrate, and bonded to another substrate such as a polyester film, and heat cured at 80 deg C for 12 hours, (para 45), which meets the claimed cured composition cited in claim 21.
Hisatsune teaches the polyol can further include polyether polyols and polyesters polyols (para 15).
Hisatsune does not explicitly teach the polycaprolactone polyol in the polyol component.
However, Takeno teaches a polyaspartic coating composition containing (A) an aspartic acid ester and (B) a polyisocyanate obtained from diisocyanate monomers and polycaprolactone polyol (See abstract) used in the field of polyaspartic compositions that are weather and chemical resistant (para 8), which is in the same field of polyaspartic compositions using similar and compatible polyisocyanates as cited above in Hisatsune. Takeno further teaches the polyaspartic acid ester can be Desmophen NH1420 and/or NH1520 (See Table 2, para 331), which is similar and compatible as cited above in Hisatsune. Takeno further teaches polycaprolactone polyol can be a polycaprolactone triol having a Mn of 550 (See Examples, para 327) and used in combination with a polyoxyalkylene polyol such as polytetramethylene glycol having a Mn of 1,000 (para 77 and 327) which is similar and compatible for the polyether and polyester polyols cited above in Hisatsune.  The above polycaprolactone triol having a Mn of 
Takeno further teaches that the above combination and amount of polycaprolactone polyol and polyoxyalkylene polyol improves weather resistance (para 76-77).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the polycaprolactone triol and polytetramethylene glycol of Takeno for the polyols in the isocyanate prepolymer of Hisatsune because Takeno teaches the same field of polyaspartic compositions that are weather resistant using similar and compatible polyisocyanates and polyols as cited above in Hisatsune, and Takeno further teaches that the above combination and amount of polycaprolactone polyol and polyoxyalkylene polyol improves weather resistance (para 76-77).
The combination of Hisatsune and Takeno are silent regarding the gloss retention properties, i.e. scratch resistance.
However, as cited above, the combination of Hisatsune and Takeno teaches a substantially identical composition coating as the claimed invention. Specifically, Hitsasune teaches the same polyurethane composition that is applied as a film upon a substrate and cured, wherein the polyurethane composition is obtained by mixing a main agent (1) containing the same isocyanate prepolymer with part (2) containing the same polyaspartic acid ester resin, Desmophen NH1220, with the composition having an isocyanate index range of 0.83 to 1.25, which is within the claimed isocyanate index range. The above isocyanate prepolymer of 
Thus, one skilled in the art would have a reasonable expectation for the composition taught by the combination of Hisatsune and Takeno to have the claimed gloss retention properties, i.e. scratch resistance, because the combination of Hisatsune and Takeno teaches a substantially identical composition such as the same  polyurethane composition obtained by mixing polyaspartic ester resin with a polyol-modified isocyanate obtained from same type of polyether polyols and polycaprolactone triols and HDI trimer within the same claimed ratio of OH/NCO, and the Applicant recites in their specification that it is the polyol component reacted with the isocyanate to form the polyol-modified isocyanate which gives the improved scratch resistance properties and appearance (para 12), examples of polyols include polyether polyols that have a molecular weight of 62-10,000 and an OH functionality of 2-4 (para 19), specifically polycaprolactone triols (para 20), and examples of isocyanates include HDI trimers, (para 24). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially 

Regarding claims 11 and 20, as cited above and incorporated herein, the combination of Hisatsune and Takeno teaches claim 1. 
As cited above, the main agent (1) of polyols reacted with HDI trimer of Hisatsune teaches above correlates to a molar ratio of OH to NCO reactive groups of (0.03+0.009)/0.5 = 0.078, which is within the claimed range as recited in claim 11.
Furthermore, Takeno also teaches the polyisocyanate component is made with equivalent ratio of isocyanate group and hydroxyl group of 2:1 to 50:1, (para 100), which correlates to an OH/NCO mole ratio of 0.02-0.5 which overlaps and meets the range cited in claim 11. Takeno further teaches the isocyanate to hydroxyl ratio is used to give good viscosity suitable for high solid formulation. (para 100). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the equivalent ratio of isocyanate group and hydroxyl group of Takeno for the for the polycaprolactone triol and polytetramethylene glycol in the terminal isocyanate prepolymer in Hisatsune because Takeno teaches the same field of polyaspartic compositions that are weather resistant using similar and compatible polyisocyanates and polyols as cited above in Hisatsune, and Takeno further teaches the isocyanate to hydroxyl ratio is used to give good viscosity suitable for high solid formulation. (para 100).

Hisatsune further teaches 160 parts of the curing agent 1 (50:50 solvent:polyaspartic ester resin) is mixed with 100 parts of the main agent 3 (50:50 solvent:isocyanate prepolymer), (para 37), wherein the isocyanate prepolymer is synthesized from a polyol having a hydroxyl value 37 OH/g and the HDI isocyanurate Coronate HX ((NCO% 21 wt%, i.e. 200 NCO/g or 42x100/(%NCO)).
Takeno also teaches the polyisocyanate component is made with equivalent ratio of isocyanate group and hydroxyl group of 2:1 to 50:1, (para 100), which correlates to an OH/NCO mole ratio of 0.02-0.5. 
Using the above teachings of Hisatsune and Takeno for the prepolymer, the prepolymer of Hisatsune obtained from the equivalent ratio of isocyanate group and hydroxyl group of 2:1 to 50:1 of Takeno correlates to a 1g polyisocyanate : 2.7 g of polyol to 9.26 g of polyisocyanate and 1 g of polyol, or 27-90% polyisocyanate and 10-73% polyol.
Thus, if there is 160 parts of the curing agent 1 (50:50 solvent:polyaspartic ester resin) is mixed with 100 parts of the main agent 3 (50:50 solvent:isocyanate prepolymer), this correlates to 80 parts of polyaspartic ester resin, 50 parts of isocyanate prepolymer obtained in a range of 13.5-45 parts polyisocyanate prior, and 5-36.5 parts polyol prior. 
Using the end points of 80 parts polyaspartic ester resin, 50 parts isocyanate prepolymer obtained from 45 parts polyisocyanate prior and 5 parts polyol prior, this correlates to about 61wt% of polyaspartic ester resin, 34 wt% polyisocyanate prior, and 3.8 wt% polyol prior, which demonstrates the teachings of Hisatsune and Takeno overlap and meet the .

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisatsune and further in view of Takeno and as evidenced by Nippon, as applied to claim 1 above, and further in view of US 2011/0294934 A1 to Wamprecht et al. (hereinafter Wamprecht).

Regarding claims 8-10, as cited above and incorporated herein, the combination of Hisatsune and Takeno teaches claim 1. Hisatsune further teaches the composition is used in the field of polyurethane composition films and laminates that are anti-yellowing resistant, (See abstract and para 10-11). Hisatsune also teaches 160 parts of the curing agent 1 (50:50 solvent:polyaspartic ester resin) is mixed with 100 parts of the main agent 3 (50:50 solvent:isocyanate prepolymer), (para 37).
Hisatsune does not explicitly teach the reactive blocked amine diluent such as aldimine.
However, Wamprecht teaches a two-component coating system comprising (A) a polyisocyanate component and (B) an amino-functional polyaspartic acid ester (para 11-15) used in the field of polyurea clear coatings (para 1-2, and 9), which is in the same field of polyurea compositions using similar and compatible components as cited above in Hisatsune. Wamprecht further teaches the (B) amino-functional aspartic acid component can further include blocked polyamines such as aldimines in an amount of up to 50 wt% relative to the portion of the aspartic acid esters in component (B) (para 88). The aldimine meets the reactive 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to further include the amount of blocked polyamines such as aldimines in Wamprecht in the composition of Hisatsune because Wamprecht teaches the same field of polyurea compositions using similar and compatible components as cited above in Hisatsune and Wamprecht also teaches the blocked polyamines are added to increase hardness. (para 88).
Using the above teachings of Hisatsune and Wamprecht, Hisatsune teaches in 80 parts of polyaspartic ester compound and 50 parts of isocyanate prepolymer, and Wamprecht teaches the aldimine up to 50 wt% relative to the portion of the aspartic acid esters in component (B) (para 88). This correlates to 80 parts of aldimine in the coating composition, which further correlates to 80 parts or less of the aldimine in the curing component (1), which correlates to 38 wt% of aldimine or less in the composition which overlaps and meets the amount range cited in claim 10.

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive.
On page 8, the Applicant argues that the composition of Hisatsune is not a “clearcoat” composition, but an adhesive composition that is not transparent because with fillers, the composition would be opaque. This is not persuasive because Hisatsune does not require fillers and states that the fillers “can be” used, demonstrating that they are optional. This is further without any fillers. (See Example 1 and 4, para 26, 31, 35 and 38). Since there are no fillers in the examples, this does not give any support and/or evidence to the Applicant’s argument that the adhesive film of Hisatsune is opaque. Furthermore, Hisatsune teaches the composition can be used as a bonding film or coating for laminating polyester films (para 20 and 45), and such polyester films are used in the art for their “optical” characteristics, (para 2), which is known in the art to be synonymous with “transparent” and demonstrates to one skilled in the art that the adhesive films of Hisatsune are also transparent. This is further evident in that Hisatsune teaches the film laminate has an improved effect of not yellowing (para 11), which is also known in the art as a property measurement for transparent laminates.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pot life of 30 minutes or more) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant further argues on page 8 that Hisatsune is silent regarding the claimed gloss and scratch resistance properties.
However, as cited above, Hitsasune teaches a substantially identical composition coating as the claimed invention. Specifically, Hitsasune teaches the above isocyanate prepolymer of Hitsasune is similarly obtained by reacting 2 and 3 hydroxyl functional polyether polyols with the same HDI isocyanurate in the molar ratio of OH to NCO reactive groups of 0.078, which is within the claimed range. Furthermore, the Applicant recites in their 
Thus, one skilled in the art would have a reasonable expectation for the composition of Hitsasune to have the claimed gloss retention properties, i.e. scratch resistance, of the claimed invention because Hitsasune teaches a substantially identical composition such as the same  polyurethane composition obtained by mixing polyaspartic ester resin with a polyol-modified isocyanate obtained from same type of polyether polyols and HDI trimer within the same claimed ratio of OH/NCO, and the Applicant recites in their specification that it is the polyol component reacted with the isocyanate to form the polyol-modified isocyanate which gives the improved scratch resistance properties and appearance (para 12), examples of polyols include polyether polyols that have a molecular weight of 62-10,000 and an OH functionality of 2-4 (para 19), and examples of isocyanates include HDI trimers, (para 24). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Lastly, the Applicant argues that the curing of the composition in Hisatsune is different from the curing of the Applicant’s because the claim requires curing at 110 deg F for about 10 minutes and allowed to age at room temperature for about two weeks. This is not persuasive  properties when the composition is substantially cured and aged a certain way. As cited above and incorporate herein, one skilled in the art would reasonably expect for composition of Hisatsune to have the claimed properties “when” cured by the way of the Applicant because Hisatsune teaches a substantially identical composition. 
On page 8-9, the Applicant argues that the references of Takeno and Wamprecht do not alleviate the issues of Hisatsune above, these are found unpersuasive for the same reasons addressed above and incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766